Exhibit 99.1 QR Energy Announces First Quarter 2011 Results and Outlook HOUSTON, TX(Marketwire – May 23, 2011) - QR Energy, LP (NYSE: QRE) announced today its operating and financial results for the first quarter of 2011. Highlights for the First Quarter 2011 · Average production of 5,473 Boe per day, composed of 58% liquids (oil and natural gas liquids (“NGLs”)), which is a 2.3% increase from average daily production for the ten-day period ended December 31, 2010 · Lease operating expenses of $12.74 per Boe including elective workovers · First full quarter Distribution Coverage Ratio of 1.23x Adjusted EBITDA, Distributable Cash Flow and Distribution Coverage Ratio are non-GAAP measures. Please see the reconciliation to the most comparable measures calculated in accordance with GAAP in the “Non-GAAP Reconciliation” section of this press release. Chief Executive Officer Alan L. Smith commented, “Our first quarter results were strong. Workover projects in the Permian Basin led to a 5.9% increase in our oil production from the ten-day period ended December 31, 2010, and more than made up for the impact of winter storms in the first quarter. We are optimizing and expanding our Fuhrman-Mascho waterflood in the Permian Basin and will continue to execute recompletions in the Ark-La-Tex area as well.” Results for the First Quarter 2011 · Revenue was $30.8 million; realized sales prices excluding commodity derivatives were $95.60 per Bbl of oil, $4.20 per Mcf of natural gas and $47.11 per Bbl of NGLs · QRE generated a net loss of $29.3 million, or $0.82 per unit; significant impact from derivative loss of $37.5 million, nearly all of which was unrealized; first quarter production was 69% hedged · Adjusted EBITDA was $22.8 million · Distributable Cash Flow totaled $18.2 million, or $0.51 per unit · General and administrative and other expense (”G&A”) under U.S. generally accepted accounting principles (“GAAP”) was $3.4 million. 1 · Maintenance capital expenditures for the quarter were $3.1 million; total capital expenditures were $3.4 million For more information about QRE’s administrative services fee, please see Footnote 1 to the Consolidated Statement of Operations in this press release. Cash Distribution On May 13, 2011, QRE paid a cash distribution attributable to the first quarter of 2011 of $0.4125 per unit for all outstanding units. This represents an annualized distribution of $1.65 per unit. Interest Rate Derivatives Effective February 28, 2011, QRE’s sponsor novated interest rate derivatives to QRE that cover, through 2015, borrowings equivalent to 100% of QRE’s current debt outstanding under its revolving credit facility. The fixed-rate derivatives and applicable margin under the revolving credit facility result in an effective interest rate of approximately 4.4% for QRE’s current borrowings. Amount Fixed Term (millions) LIBOR Feb. 28 - Dec. 31, 2011 $ % $ % $ % $ % $ % 2011 Guidance The 2011 guidance set forth below is subject to all cautionary statements and limitations described below and under the "Forward-Looking Statements" section of this press release. In addition, estimates for QR Energy’s future production volumes are based on, among other things, assumptions of capital expenditure levels and the assumption that market demand and prices for oil and natural gas will continue at levels that allow for economic production of these products. The production, transportation and marketing of oil and natural gas are extremely complex and are subject to disruption due to transportation and processing availability, mechanical failure, human error, weather, and numerous other factors. Estimates are based on certain other assumptions, such as well performance, which may vary significantly from QR Energy’s assumptions. Operating costs, which include major maintenance costs, vary in response to changes in prices of services and materials used in the operation of properties and the amount of maintenance required. Operating costs, including taxes, utilities and service company costs move directionally with increases and decreases in commodity prices and QR Energy cannot fully predict such future commodity prices or operating costs. Capital expenditures are based on current expectations as to the level of capital expenditures that will be justified based upon the other assumptions set forth below as well as expectations about other operating and economic factors not set forth below. The guidance set forth below does not constitute any form of guarantee, assurance or promise that the matters indicated will actually be achieved. Rather, the guidance simply sets forth QR Energy’s best estimate today for these matters. Estimates are based upon current expectations about the future and based upon both stated and unstated assumptions. Actual conditions and assumptions may, and probably will, change over the course of the year. 2 Based upon current estimates, QRE expects the following operating results for the second quarter and full year of 2011: 2Q 2011 Full Year 2011 Average net daily production (Boed) 5,300 - 5,500 5,200 - 5,400 LOE and workover expenses (per Boe) $
